DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: several of the equations in the specification contain the character µ when it appears as though they contain η in order to be consistent with the remainder of the disclosure.
Appropriate correction is required.

Claim Objections
Claims 6, 16 and 26 objected to because of the following informalities:  in the equations within the claims, the character µ is used when it appears as though it should be η to be consistent with the previous equations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodwin et al. US Patent Application Publication 2002/0194906 (hereinafter referred to as Goodwin).
Regarding claim 1, Goodwin discloses a method comprising calibrating a sensor (paragraphs 0030 and 0034) to determine a first offset parameter (A1), the sensor having a boundary condition (paragraphs 0028-0029 describe changes in the parameters of the sensor), and calculating a first viscosity of a first fluid using a calculated parameter adjusted by the first offset parameter, the calculated parameter being calculated from an output of the sensor being applied to the first fluid (equation 6, page 3).
Regarding claim 2, the calculated parameter of Goodwin is a quality factor Q and the sensor is a density sensor as claimed.

Regarding claim 11, Goodwin discloses a non-transitory computer-readable medium (via processing unit 95) with instructions that when executed perform a method comprising calibrating a sensor (paragraphs 0030 and 0034) to determine a first offset parameter (A1), the sensor having a boundary condition (paragraphs 0028-0029 describe changes in the parameters of the sensor), and calculating a first viscosity of a 
Regarding claim 12, the calculated parameter of Goodwin is a quality factor Q and the sensor is a density sensor as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin.
Regarding claim 5, Goodwin discloses the steps of calibrating the sensor but does not explicitly disclose re-calibrating the sensor to a second offset parameter as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have performed the steps of claim 1 with multiple fluids as disclosed in paragraph 0034 which would generate a second offset parameter for use in the measurement of a second viscosity since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
claim 15, Goodwin discloses the steps of calibrating the sensor but does not explicitly disclose re-calibrating the sensor to a second offset parameter as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have performed the steps of claim 1 with multiple fluids as disclosed in paragraph 0034 which would generate a second offset parameter for use in the measurement of a second viscosity since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 21, 22 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Li et al. WO2015/012825A1 (hereinafter referred to as Li).
Regarding claim 21, Goodwin discloses a system comprising a tube 83, 86 that receives a fluid of interest, a sensor 81 coupled to the tube which receives a vibration signal and a processor 95 coupled to the sensor which implements a viscosity measurement method comprising the steps of calibrating a sensor (paragraphs 0030 and 0034) to determine a first offset parameter (A1), the sensor having a boundary condition (paragraphs 0028-0029 describe changes in the parameters of the sensor), and calculating a first viscosity of a first fluid using a calculated parameter adjusted by the first offset parameter, the calculated parameter being calculated from an output of the sensor being applied to the first fluid (equation 6, page 3). Goodwin does not explicitly disclose the sensor receives a vibration signal from the tube while the tube is being vibrated at a vibration frequency.
KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22 and 24, the calculated parameter of Goodwin is a quality factor Q and the sensor is a density sensor as claimed.
Regarding claim 25, Goodwin and Li disclose the steps of calibrating the sensor but does not explicitly disclose re-calibrating the sensor to a second offset parameter as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have performed the steps of claim 1 with multiple fluids as disclosed in paragraph 0034 which would generate a second offset parameter for use in the measurement of a second viscosity since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 26-30, Goodwin and Li disclose the structural limitations of the system in claim 21 and therefore would be capable of calculating the calibration in the claimed manner and therefore the combination reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is Ex parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARK A SHABMAN/           Examiner, Art Unit 2861